Citation Nr: 1813970	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-55 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to reimbursement for nursing home expenses provided to the surviving spouse of the Veteran prior to her death.


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  He died in February 1988.  His surviving spouse, R.H., died in December 2016.  The Appellant is the adult daughter of the Veteran and R.H..

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2017 administrative decision issued by the Department of Veterans Affairs (VA) Pension Center in Philadelphia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A May 2015 Pension Center determination awarded R.H. VA death pension with aid and attendance effective October 23, 2014; however, benefits were not payable at that time because her income was found to exceed the maximum annual limit.  R.H. appealed this determination.

2.  A November 2016 Administrative Decision found R.H.'s nursing home expenses to be acceptable as unreimbursed medical expenses for the purposes of lowering her annual income.

3.  R.H. died in December 2016. 

4.  Based on the November 2016 Administrative Decision, a January 2017 Pension Center determination granted a retroactive payment of VA death pension benefits to R.H. effective November 1, 2014.  The potential net award entitlement was $29,859 before applying any finance deductions.

5.  In a January 2017 letter, R.H.'s estate was notified that the retroactive death pension award was suspended, effective January 1, 2017, due to R.H.'s death.

6.  In a March 2017 letter, R.H.'s estate was notified that a reclamation in the amount of $29,859 was being processed.
7.  The Appellant, who is the daughter of the Veteran and R.H., is over the age of 18 years and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.

8.  The Appellant has not submitted expenses she incurred related to R.H.'s last sickness or burial.


CONCLUSION OF LAW

The Appellant is not entitled to reimbursement for nursing home expenses from accrued benefits owed to R.H..  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.57, 3.1000(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim, VCAA does not apply.  38 U.S.C. § 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).
Here, the Appellant seeks reimbursement for expenses paid for the Veteran's surviving spouse's nursing home fees prior to her death.  The Appellant notes that VA determined that R.H. was eligible to payment of pension benefits, but the check for these benefits was issued days after her death.  The Appellant further maintains that she is entitled to this money, as she helped to pay her mother's nursing home expenses until her death.  See statements and receipts received from the Appellant in May 2015.  

However, the Board regrets having to inform the Appellant that she is not entitled to such reimbursement.

In this case, the Veteran died in February 1988.  A May 2015 Pension Center determination awarded his widow, R.H., VA death pension with aid and attendance effective October 23, 2014.  However, benefits were not payable at that time because her income was found to exceed the maximum annual limit.  R.H. appealed this determination and a November 2016 Administrative Decision ultimately found R.H.'s nursing home expenses to be acceptable as unreimbursed medical expenses for the purposes of lowering her annual income to the point where benefits were payable.

R.H. died in December 2016.  Her death certificate notes that the cause of death was heart failure and the approximate interval between the onset and death was one month.

Based on the November 2016 Administrative Decision, a January 2017 Pension Center determination granted a retroactive payment of VA death pension benefits to R.H. effective November 1, 2014.  The potential net award entitlement was $29,859 before applying any finance deductions.  However, in a March 2017 letter, R.H.'s estate was notified that a reclamation in the amount of $29,859 was being processed because R.H. had passed away.

In May 2017, the Appellant submitted a claim for accrued benefits.  In this regard, the Appellant noted that VA determined that R.H. was eligible to payment of pension benefits, but the check for these benefits was issued days after her death.   The Appellant further maintains that she is entitled to this money, as she helped to pay her mother's nursing home expenses until her death.  She provided evidence showing that she deposited funds into R.H.'s bank account up until July 2016, and paid the nursing home until March 2015.  

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of an individual, any accrued benefits are payable to his or her spouse, or to others if the spouse is not alive.  38 U.S.C. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). 

Under 38 U.S.C. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  Accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent.  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased Veteran.  38 U.S.C. § 5121(a)(2), (3); 38 C.F.R. § 3.1000(a)(1), (2).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001). 

Regarding whether the claim in this case is one for accrued benefits, the Board finds that it is.  The Court of Appeals for Veterans Claims (Court) has held that an award for retroactive disability compensation and special monthly compensation benefits, although paid in a lump sum for retroactive payment, are nevertheless considered to be "periodic" monetary benefits as defined in 38 U.S.C. § 101(13).  See Wilkes v. Principi 16 Vet. App. 237, 242 (2002).  Here, a January 2017 determination awarded R.H. a retroactive lump sum payment dating from November 1, 2014, in addition to monthly payments during her lifetime thereafter.  See 38 U.S.C. § 101(15) ("pension" means a monthly or other periodic payment made by the Secretary . . . to a Veteran . . . or to a surviving spouse . . . because of the non-service-connected death of the Veteran).  Thus, the Board finds that the issue on appeal has been correctly characterized as a claim for accrued benefits pursuant to 38 C.F.R. § 3.1000 and 38 U.S.C. § 5121.

Having determined that the claim at issue is for accrued benefits, the Board must now determine whether the Appellant is entitled to receive accrued benefits under that section.  Unfortunately, the Appellant's relationship to the Veteran does not give her standing to obtain payment of accrued benefits.  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased Veteran's fiduciary for distribution to the Veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate).

The crucial finding in each of the above cases is that the specific categories listed under 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a) govern who can be a valid accrued benefits claimant.  Here, there is no dispute as to this element.  The Appellant is not the Veteran's spouse or dependent parent.  While she is a child of the Veteran and his spouse, she does not meet the statutory criteria of a child under VA laws and regulations.  For accrued benefits, the term "child" is defined, in pertinent part, as: [a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 C.F.R. § 3.57(a).  See also 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2).  As the Appellant is over the age of 18 and not permanently incapable of self-support she does not meet the definition of a "child" for accrued benefits purposes. 

Accordingly, the Appellant only is entitled to reimbursement for the expense of her mother's last sickness and burial.  38 U.S.C. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  The Board notes that the Appellant has not claimed any reimbursement for any burial expenses she incurred.  Nor has she submitted any receipts for expenses paid during her mother's last illness (a period of one month, or from November 2016 to December 2016, as noted on the death certificate).

Rather, she is seeking payment of the amount representing the aid and attendance allowance to which her mother was entitled prior to her death.  The Board acknowledges that R.H. was awarded benefits and had she not died prior to the issuance, receipt and negotiation of the check for retroactive benefits the funds would have been used to cover her nursing home care expenses.  See 38 U.S.C. §§ 5121, 5122; 38 C.F.R. § 3.1000 ; Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C. § 5122).  Review of relevant rules and regulations governing payments of VA benefits following the death of the payee do not indicate or otherwise suggest that R.H.'s estate is entitled to a benefit that she was awarded but had not received before she died.

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C. § 5122, as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C. § 5122).  In short, if the payment at issue was made to the payee after her death, the provisions of 38 U.S.C. § 5122 and 38 C.F.R. § 3.1003 are inapplicable; rather, the provisions of section 38 U.S.C. § 5121 govern as to an accrued benefits claim.  Id.  Here, R.H. passed away 10 days prior to the January 2007 decision and although the benefit check was issued, R.H. was not alive to receive it. 

The Board is very sympathetic to the Appellant's claim.  Unfortunately, the law is dispositive on this issue, and entitlement to reimbursement for out of pocket expenses related to the surviving spouse's nursing care is not provided for under the law.  The Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Regardless of the equities of the Appellant's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  Moreover, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, the Board has no discretion to afford benefits in this matter.







ORDER

Reimbursement for nursing home expenses provided to the surviving spouse of the Veteran prior to her death is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


